The complaint contains two causes of action. The first aUeges an agreement between the parties whereby appeUant was engaged as sole and. exclusive sales representative for defendant-respondent *781for a period of one year commencing January 1, 1934, upon a stipulated percentage basis plus certain advances. Plaintiff then alleges that during the year 1934 he earned commissions and was entitled to other charges and that he received moneys on account, leaving a balance due to him of $1,500. For a second cause of action plaintiff alleges that on or about January 1, 1935, an agreement was made between the parties, whereby he was re-engaged for the year 1935, upon practically the same terms; that while the contract was in force and during the year 1935, defendants refused to permit him to continue to render the services, by reason of which he was damaged. Order granting motion of defendant-appellant to dismiss the second cause of action in the complaint, unanimously reversed, with twenty dollars costs and disbursements, and the motion denied, on the ground that there is a triable issue presented. The affidavits submitted in support of the motion show incomplete negotiations for a new contract on different terms. This does not preclude the possibility of an agreement to continue under the old contract for another year, as claimed by the plaintiff, especially in view of the provision in the old contract for an automatic renewal for two years. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.